                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            NO. 5:19-CV-2-D

UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )
                                       )
             v.                        )         ENTRY OF DEFAULT
                                       )
$65,090.00 IN U.S. CURRENCY,           )
                                       )
                   Defendant.          )


      Upon motion, request, and proper showing by the United States of America, and

no verified claim or answer having been received in this forfeiture action in rem as

required by Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions, default is hereby entered against the defendant pursuant

to Rule 55(a) of the Federal Rules of Civil Procedure.

      ThistheZdayof~,                   2019.



                                  ~
                                 PF!TERAMOOi~
                                 U.S. District Court
                                 Eastern District of North Carolina
